office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 postn-134300-17 uilc date date to vincent j guiliano banking industry counsel large business international cc lb_i from robert basso senior counsel branch office of associate chief_counsel income_tax and accounting cc ita subject sec_162 and disgorgement for violating a federal securities law this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent previously and prior to the opinion in kokesh v sec 137_sct_1635 this office provided written advice on the above-referenced subject see cca recently we provided oral advice addressing the effect of the holding in kokesh and as you requested we are providing a written analysis in this chief_counsel_advice issue whether sec_162 of the internal_revenue_code prohibits a deduction under sec_162 for an amount_paid as disgorgement for violating a federal securities law conclusion sec_162 prohibits a deduction under sec_162 for an amount_paid as disgorgement for violating a federal securities law law and analysis postn-134300-17 sec_162 of the code provides that no deduction shall be allowed under sec_162 for any fine or similar penalty paid to a government for the violation of any law sec_1_162-21 of the income_tax regulations provides that a fine or similar penalty include sec_1 an amount i paid pursuant to conviction or a plea of guilty or nolo contendere for a crime felony or misdemeanor in a criminal proceeding ii paid as a civil penalty imposed by federal state or local law iii paid in settlement of the taxpayer's actual or potential liability for a fine or penalty civil or criminal or iv forfeited as collateral posted in connection with a proceeding that could result in imposition of such a fine or penalty sec_1_162-21 provides in part that compensatory_damages including damages under sec_4a of the clayton act u s c sec_15a as amended paid to a government do not constitute a fine or penalty the characterization of a payment for purposes of sec_162 depends on the origin of the liability giving rise to it not the ultimate use of the funds 756_f2d_44 6th cir 824_f3d_1370 fed cir cert_denied u s ___ courts have held that sec_162 prohibits a deduction for civil penalties imposed for purposes of enforcing the law and as punishment for the violation thereof and courts have also held that some payments although labeled as civil penalties are deductible if imposed to encourage prompt compliance with a requirement of the law or as a remedial measure to compensate another party 88_tc_1384 aff’d without opinion 850_f2d_611 9th cir 905_f2d_667 2d cir see also 75_tc_497 it is important to clarify that the correct analysis involves whether the payment was a remedial measure to compensate another party not whether the payment was a compensatory or remedial measure see stephens f 2d pincite the word remedial is not in the statute or the regulations the fact that a payment is remedial does not by itself determine the tax treatment the tax treatment depends on whether the payment is more punitive or compensatory if a payment serves both a nondeductible purpose and a deductible purpose it is necessary to determine which purpose the payment primarily serves see id pincite it is also important to clarify that although the issue under sec_162 is often referred to as whether a payment is punitive or compensatory the scope of sec_162 is not restricted to payments that are punitive in the narrow sense that they are imposed solely as retribution for past wrongdoing the scope of punitive in this context includes the purpose of enforcing the law by deterring the proscribed conduct in the future thus it is clear that if the deduction of a civil fine or similar penalty is to we note that sec_7701 provides that the terms includes and including when used in a definition shall not be deemed to exclude other things otherwise within the meaning of the term defined see also sec_301_7701-16 of the procedure and administration regulations postn-134300-17 fall within the proscription of sec_162 the fine must be one which punishes and or deters 72_tc_1136 emphasis added see also 894_f2d_1197 10th cir amounts paid for violating the federal water pollution control act were not deductible because they served a deterrent and retributive function similar to a criminal fine therefore a payment imposed primarily for purposes of deterrence and punishment is not deductible under sec_162 in kokesh v sec 137_sct_1635 the united_states supreme court held that disgorgement imposed as a sanction for violating a federal securities law was a penalty for purposes of the 5-year statute_of_limitations in u s c applicable to an action for the enforcement of any civil fine penalty or forfeiture in its analysis the supreme court stated that sec disgorgement bears all the hallmarks of a penalty it is imposed as a consequence of violating a public law and it is intended to deter not to compensate kokesh s ct pincite the court also stated that courts have consistently held that t he primary purpose of disgorgement orders is to deter violations of the securities laws by depriving violators of their ill-gotten gains ’ id pincite citing 133_f3d_170 2d cir because as the supreme court held disgorgement payments are penalties and are not compensatory sec_162 prohibits a deduction under sec_162 for an amount_paid as disgorgement for violating a federal securities law please coordinate any litigation on this sec_162 issue with our office please call christopher wrobel at if you have any questions
